STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re PETERSEN, Minors.                                              May 14, 2015

                                                                     No. 323808
                                                                     Ottawa Circuit Court
                                                                     Family Division
                                                                     LC No. 12-071682-NA


Before: BECKERING, P.J., and MARKEY and SHAPIRO, JJ.

PER CURIAM.

       Respondent mother appeals by right the trial court order terminating her parental rights to
her minor children under MCL 712A.19b(3)(c)(i) (conditions that led to the adjudication
continue to exist) and (g) (failure to provide proper care and custody). We affirm.

        Respondent argues that she was not provided sufficient mental health services; therefore,
her due process rights to her children were violated when her rights were terminated. Here, there
is no indication in the record that respondent objected in respect to the services made available to
her during this case, and on appeal, she does not argue that she made such an objection.
Respondent’s unpreserved arguments are reviewed for plain error. In re VanDalen, 293 Mich
App 120, 135; 809 NW2d 412 (2011); In re Utrera, 281 Mich. App. 1, 8; 761 NW2d 253 (2008).

        When seeking termination of parental rights, “petitioner must make reasonable efforts to
rectify conditions, to reunify families, and to avoid termination of parental rights” In re LE, 278
Mich. App. 1, 18; 747 NW2d 883 (2008), except where certain aggravated circumstances—not
present in this case—exist. See MCL 712A.19a(2). A failure to provide a parent with a
meaningful opportunity to participate in services may violate the parent’s right to due process.
See In re Rood, 483 Mich. 73, 113-114, 122; 763 NW2d 587 (2009) (CORRIGAN, J.).

       In this case, respondent’s caseworker was Susan Wonch of Bethany Christian Services.
Respondent was first referred to a psychological evaluation in August 2012. Respondent was
diagnosed with a “thought disorder, delusional, paranoid.” Respondent was then referred to a
mental health assessment at Community Mental Health (CMH). But respondent failed to sign a




                                                -1-
release form regarding her mental health history at CMH, so she was denied entry into the CMH
program. Subsequently, respondent chose to find her own therapist, Julie Schaefer-Space, who
began counseling respondent in December 2012.1 Respondent was also referred to and
commenced therapy with Christina Adamski, a therapist at Bethany Christian Services.
According to Wonch’s testimony, respondent did not trust Adamski because she was employed
by Bethany Christian Services, and respondent subsequently chose to end her counseling with
Adamski in June 2014.

       On May 27, 2014, and June 2, 2014, Julia Cunningham conducted a second
psychological evaluation of respondent. Cunningham diagnosed respondent with a delusional
disorder of a persecutory type, post-traumatic stress disorder, a mood disorder, and anxiety.
Respondent also saw a psychiatrist who prescribed Celexa, which improved respondent’s mental
state.

        Respondent argues that she was not provided sufficient reunification services because “at
no point was a referral made to an outside therapist.” Respondent contends that Adamski was
the only therapist referred to her, and that her mistrust and paranoia rendered a referral to a
therapist employed by Bethany Christian Services insufficient to address her mental needs.
However, “[w]hile the DHS has a responsibility to expend reasonable efforts to provide services
to secure reunification, there exists a commensurate responsibility on the part of respondents to
participate in the services that are offered.” In re Frey, 297 Mich. App. 242, 248; 824 NW2d 569
(2012). Moreover, parents must sufficiently benefit from the services provided to them. Id.

        In this case, the record indicates that respondent was referred to an outside service, CMH,
to provide counseling. But, respondent failed to sign a necessary release form regarding her
mental health history. Thus, respondent breached her responsibility to participate in the outside
counseling service offered to her. Id. In lieu of CMH, respondent was referred to Adamski.
Respondent also received counseling from Schaefer-Space, a therapist of respondent’s own
choosing outside of Bethany Christian Services. Wonch testified that she did not refer
respondent to another outside counseling service because respondent told her that she would
continue to see Schaefer-Space regardless of whether another outside referral were provided to
her. Thus, the record provides evidence that petitioner made reasonable efforts to provide
respondent with mental health services. In re LE, 278 Mich. App. at 18. Nothing in the record
indicates petitioner failed to provide respondent with a meaningful opportunity to participate in
mental health services that would support a claim that respondent’s right to due process was
violated. Rood, 483 Mich. at 113-114, 122 (CORRIGAN, J.). Respondent fails to show plain error.
VanDalen, 293 Mich. App. at 135; Utrera, 281 Mich. App. at 8.

        Additionally, while respondent does not challenge the trial court’s findings regarding the
statutory grounds for termination and the minor children’s best interests, we have reviewed the




1
  Schaefer-Space testified at the termination hearing that during the course of her counseling,
respondent improved regarding her paranoid thoughts.


                                                -2-
record and find that the trial court did not clearly err in terminating respondent’s parental rights
to the minor children. MCR 3.977(K); VanDalen, 293 Mich. App. at 139.

       We affirm.

                                                             /s/ Jane M. Beckering
                                                             /s/ Jane E. Markey
                                                             /s/ Douglas B. Shapiro




                                                -3-